internal_revenue_service number release date index number ------------------- --------------------------------- -------------------- -------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-139419-06 date date legend x sub date dear ----------- ------------------- ----------------------- ---------------------- ----------------------- ------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat sub as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code the information submitted states that x is a corporation that has elected to be an facts s_corporation x represents that it intended to elect to treat sub its wholly owned subsidiary as a qsub effective date but inadvertently failed to file timely the appropriate election law and analysis business corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that except as provided in sec_1362 a small sec_1_1361-3 of the income_tax regulations provides the time and sec_1361 defines the term qualified_subchapter_s_subsidiary sec_1361 provides that a corporation which is a qsub shall not be sec_1361 provides that the term s_corporation means with respect to plr-139419-06 any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation manner for making the qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to days prior to the filing of the form provided that date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-2 provides automatic extensions of time for making certain under sec_301_9100-1 the commissioner may grant a reasonable sec_301_9100-1 through provide the standards the requests for relief under sec_301_9100-3 will be granted when the taxpayer except as specifically set forth above no opinion is expressed concerning the plr-139419-06 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sub as a qsub effective date a copy of this letter should be attached to the election federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether sub is otherwise a valid qsub for federal tax purposes provides that it may not be used or cited as precedent letter is being sent to x s representative this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
